Title: John Hemmings to Thomas Jefferson, 2 November 1819
From: Hemmings, John (Hemings)
To: Jefferson, Thomas


					
						Sir
						
							popler forest
							Nov. 2th 19
						
					
					I am going on as you request with the blinds one paire at a time I am now got 20 single flights radey for hangin these is only aenugh to cloes 4 windours I hav pine enugh to do the hol of them. mr yancey sent 50 feet & 45 40 fe we found in the  north portico. I dont  thinke you evr get the locks & hinges for s these starway doors ef you  hav you did not lev them out hear. the sheet iron cheese & cracers is come saff  & Put away we hav had no rain to make its way though the celing senc the first & seiont I  am veary douptfull of the hinges anywear in a good Perpurs you mad mentaion of hangin or waiting 2 of Them toghether the windours veary so much as to wedth from 3¼ to 3¾.I ef these  put on 1 sirfest tha will be  trubblesom to git right ef tha ant made with much corecness & at the best it will be a pussel nase says that he is de Prived of garding seed by the hale wishes you to be hented of them i hav spent a grat deel of Dissatisfaction by you not being able to return but i hop you will soon get the better of it
					
						I am
						John hemings your Servents
					
				